DETAILED ACTION
Applicant’s filing AFCP dated Jan. 24, 2022.
Claims 1-6, 8, 11-13 and 16 have been amended.
Claims 9 and 10 have been cancelled.
Claims 1-6, 8, 11-13, and 15-18 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Ms. Ritu Singh (Reg. No. 62,091) on 02/18/2022 to place the claims in the condition for allowance.
In the claims filed on 01/24/2022, further amend as below:
17. (Currently Amended) The method of claim 1, wherein a computer program product comprises 


18. (Canceled)
Allowable Subject Matter
Claims 1-6, 8, 11-13, and 15-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “the steps of automated gathering of a list of signals from said loaded initial code, provided with user debug and/or test instructions, resulting in a list of calibration signals, and automatic HDL module code generating for generating a HDL module able to execute calibration data transfer from/to on-chip memory, being part of specific resources by supporting a mechanism that restrict the calibration data transfer to identified acquisition and/or update periods, preferably said automatic HDL module code generating using said list of calibration signals; and said software language code and said HDL code provide, besides  respective original designed codes they would originally generate, extra codes, which permit to override and/or to sample the value of a variable in the respective original designed codes” as recited in independent claims 1, 12, and 13. Claims 2-6, 8, 11, 17, and 15-16 are considered allowable by virtue of their dependence on allowable independent claims 1 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191